UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1932


BRIEN O. HILL,

                    Plaintiff - Appellant,

             v.

SJV, LLC,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Gerald Bruce Lee, District Judge. (1:16-cv-00193-GBL-TCB)


Submitted: October 17, 2017                                   Decided: October 19, 2017


Before FLOYD and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brien O. Hill, Appellant Pro Se. Richard Maxwell Volin, VOLIN EMPLOYMENT
LAW, PLLC, Falls Church, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brien O. Hill appeals the district court’s order dismissing his complaint as barred

by res judicata. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Hill v. SJV, LLC, No. 1:16-cv-

00193-GBL-TCB (E.D. Va. filed July 28, 2017 & entered July 31, 2017). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2